\...-_ ______

““" m F

AO 245B (CASDRev. 02/18) Judgment in a Crirninal Case

 
      

UNITED STATES DISTRICT

  
      
 

  
       
 
    

          

'.`. CLEH US D'!
soUrHERN DisrRicr or cALIFORNI rau-mw D,STH.SS?'&? §£?FSH~ F
UNITED STATES OF AMERICA JUDGMENT IN A CRI ‘ -. DEPUT;\€ .
V (For Offenses Committed On or After November l, 1987) '

ERNESTO CORTEZ- BASURTO (l)
Case Number: lSCR5059-CAB

ZAINAB KHAN, FEDERAL DEFENDERS, INC.
Defendant’s Attnmey

REGISTRATIoN No. ' 90205051

|:j ,
THE DEFENDANT:
E| pleaded guilty to count(s) ONE (l) OF THE ONE-COUNT lNFORl\/IATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Number§s[
8 USC 1326 ATTEMPTED REENTRY OF REMOVED ALIEN l
The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
l:l The defendant has been found not guilty on count(s)
I:l Count(s) dismissed on the motion of the United States.

 

Assessment: $IO0.0U - Waived

JVTA Assessment*: $

;Justice for Victims of Trafticking Act of 2015, Pub. L. No. 114-22.
No fine [l Forfciturc pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name`, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Decernber 13. ZOG

Date of lmposit` n o entence

 

 

UNITED STATES DISTRICT JUDGE

lSCR5059-CAB

 

ix

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: ERNESTO CORTEZ- BASURTO (l) Judgment - Page 2 of 2
CASE NUMBER: 18CR5059-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED (51 DAYS).

|:| Sentence imposed pursuant to Title 8 USC Section l326(b).
|j The court makes the following recommendations to the Bureau of Prisons:

|:| The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district:
l:l at A.M. on

 

 

 

|:| as notified by the United States _Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before
|:| as notified by the United States Marshal.
|:| as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as folloWs:
Def`endant delivered on tO

at , With a certified copy of this judgment

 

 

UNITED STATES MARSI-IAL

 

By DEPUTY UNITED STATES MARSHAL
//

lSCR5059-CAB

